QUARLES, J.
I am unable to concur in the various conclusions reached by my learned associates in this case. In my opinion, the rule enunciated — that it is sufficient if the petition for removal be signed by persons who claimed to be “qualified electors” of the county, equal in number to a majority of the votes east at the last general election for the office receiving the highest number of votes — contravenes the provisions of our constitution. We find the following provision in section 2, article 6, of the constitution, as amended, to wit: “Except as i'n this article otherwise provided, every male or female citizen *279of the United States, twenty-one years old, who has actually resided in this state or territory for six months, and in the county where he or she offers to vote, thirty days next preceding the day of election, if registered as provided by law, is a qualified elector.” This provision must be considered in connection with section 2 of article 18 of the constitution, which is as follows: “No county seat shall be removed unless upon petition of a majority of the qualified electors of the county,” etc. Considering the constitution as a whole, reading all its provisions, I am unable to agree with my associates that the phrase “qualified elector” simply means an elector, in the constitutional provisions under consideration. The rule followed by the district court, and adopted in the majority opinion, nullifies to a large extent the provisions of section 2, article 18, of the constitution. That provision requires that the petition must be signed by a majority of the qualified electors of the county. A majority at what time? At the time the petition is presented to the district court, or at the last general election ? 'If you accept the former time, then you must ascertain the number of qualified electors in the county at that time. If the latter, the number that were in the county at the date of the last election. By the express reading of the constitution, an elector of a county is a citizen of the United States, over twenty-one years of age, who has resided in the state six months, and in the county thirty days. An elector of the county or district, who has been such elector of his county or district for the preceding year, may be elected a senator or representative, whether he has qualified as such elector by registering or not. No person is eligible to the office of district judge unless he is an elector in the judicial district for which he is elected. The constitution requires registration “as provided by law,” as a necessary qualification to vote. The definition given by the constitution of a qualified elector shows that a qualified elector is one who has registered. An elector may hold an office without registering. An elector cannot vote or sign a petition for removal of a county seat unless he is a qualified elector; that is, an elector who has registered. Looking at the constitution from various standpoints, I am convinced that the framers of *280the constitution intended that a petition for removal of a county seat should be signed by a majority of the electors who qualified to vote at the last preceding general election by registering. Otherwise, the phrase "qualified electors” would not have been used. This construction of the constitutional provisions under consideration makes that easy which otherwise would be impossible or impracticable. We can easily ascertain not only how many qualified electors exist in the county, but can also tell who they are, by referring to the registration lists; for those lists show who qualified as electors. This, in time, necessarily refers to the last preceding general election. If the court, in passing upon the sufficiency of the petition, was required to ascertain the number of electors in the county at the time the petition was filed or presented, so as to ascertain whether it has been signed by a majority, the court would be confronted with an impracticable, if not an impossible, task. Such difficulty is avoided by giving full force and effect to the letter, spirit, and intent of the constitution. The elector is one of certain age (over twenty-one), citizenship, and residence, while the “qualified elector” is the elector who has registered as required by law. Bear in mind that, in the language of the constitution, the petition for removal of a county seat must be signed by “a majority of the qualified electors of the county”¿ that there are no “qualified electors” except those who have registered. Hence it is palpable that, if the framers of the constitution in? tended that the petition for removal should be assented to by a majority of residents in the county who would be entitled to qualify to vote by registering at the coming election, they would not have used the phrase “qualified electors.” I cannot agree-that the word “qualified,” in the provision under consideration, was used inadvertently, and therefore to be regarded as meaningless. But it is said that the election statute only requires the registration lists to be kept one year after the election. To this suggestion it may well be replied that the statute does not require said lists to be destroyed, that the legislature has no-such power, and that said registration lists should be kept for at least two years, so that when needed, as in case of attempt to remove the county seat, or in case of a special election, they may be forthcoming.
*281I cannot agree that the legislature can, in the face of the provisions of the constitution cited supra, provide that a number of residents of the county equal to a majority of the votes cast at the last general election shall be sufficient to a petition for removal of a county seat. Such rule is in direct conflict with the express provisions of the constitution. We know from common observation and experience that all of the qualified electors of the county do not vote. Some of them register, and afterward, through indifference, sickness,business entanglements,, accident, or unavoidable casualty, do not vote. Hence, to ascertain the number of qualified electors, you must go £o the registration lists; for those lists show who "qualified” to vote, while the poll lists only show who voted, and not the full number who qualified. The rule that the number who voted at the last election shows the number of electors in the county at any time within two years thereafter is contrary to fact, contrary to experience, and unreasonable. Take Fremont county, for instance. It is large in area, agricultural in character, and is fast growing in population by immigration from other counties and states. We find from the election returns in the office of the Secretary of State, of which we take judicial knowledge, that the vote cast for governor at the last three general elections in Fremont county is as follows: In 1894, one thousand three hundred and sixty votes; in 1896, one thousand six hundred and thirty-one votes; and in 1898, two thousand five hundred and twenty-two votes. I mentioned this matter to show the error of holding that one who may register and vote at the forthcoming election is qualified to sign the petition for removal of a county seat, and at the same time holding that the number of such persons in the county at the time the petition is presented may be ascertained by finding the number who voted at, the last election.
The trial court refused to permit one hundred and forty-eight of the signers of the petition for removal to withdraw from the petition. They presented their withdrawal in writing before the proceeding was submitted to the court, and before it was determined by the court. I think this is error. It has been held by the courts of Kansas, Minnesota, Nebraska, and Wiscon*282sin that a person who signs a petition for the removal of the •county seat has an absolute right to withdraw his name and have it struck off of such petition at any time before it is finally acted upon. (See 7 Am. & Eng. Ency. of Law, 2d ed., 1028, and notes thereto.) The court erred in striking out the contest of the appellant, and should have heard same. The record before us does not show how many qualified electors there were in Fremont county at the last general election, nor does it show how many electors there were in the said county at the time the same petition was filed. The court did not find that a majority of the legal voters who voted or who registered at the last preceding election signed said petition. Nor did the court find that a majority of the electors of the county who were entitled to register and vote, either at the time of filing the said petition, or at the forthcoming election, signed said petition. The court did not find, and there is nothing in the record to show, that said petition was signed by a majority of the qualified electors of Fremont county, as required by section 2, article 18, of the eonstótrution. For these reasons, I think that the decision appealed from should be reversed, and the proceeding remanded to the district court for further proceedings.